Citation Nr: 9916447	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  93-13 467	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey



THE ISSUE

Propriety of the initial 10 percent rating for the service-
connected dermatofibrosarcoma protuberans.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active duty from August 1965 to August 1966 
and active duty for training in July 1967 and August 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1991 rating decision of the 
RO, which granted service connection and assigned a 
10 percent rating for dermatofibrosarcoma protuberans, 
effective on February 6, 1991.  

The Board remanded the case for additional development in 
April 1994 and February 1997.  



REMAND

The veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran's representative notes that, pursuant to the 
Board's February 1997 remand, a medical examination was 
obtained in August 1997.  The representative contends that 
the examiner did not comply with the Board's remand orders, 
as there is no opinion regarding to what extent, if any, the 
veteran's service-connected scars cause limitation of 
function, to include limitation of function due to pain.  In 
addition, the representative stated that the photographs of 
the veteran's skin disabilities taken concurrent with the 
examination were not associated with the veteran's claims 
file.  

The Board notes that the photographs were affixed to the 
outside of the veteran's claims file.  The representative, 
however, is correct in that no opinion regarding any 
limitation of function was rendered.  In addition, the Board 
notes that the examiner did not render an opinion regarding 
whether the veteran's service-connected skin condition 
manifested exudation or constant itching, extensive lesions, 
or marked disfigurement.  Therefore, the veteran should be 
scheduled for another skin examination.  

Recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO should consider whether 
"staged" rating is warranted here.

In March 1998, the veteran requested that his claim of 
service connection for hearing loss be reopened.  In an April 
1998 letter, the RO notified him that he needed to submit new 
and material evidence to reopen his claim.  In a statement 
received by the RO later that month, the veteran expressed 
disagreement with the RO's April 1998 "decision."  He 
alleged that he never received notice of the prior denial.  
As such the RO should issue a Statement of the Case and 
advise the veteran of the requirements for completing the 
appeal process.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
April 1997 for his service-connected skin 
disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded 
another VA dermatology examination to 
determine the current severity of the 
dermatofibrosarcoma protuberans.  All 
indicated testing in this regard should 
be accomplished.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to provide a 
description of the skin disorder to 
include whether there is exudation or 
constant itching, extensive lesions, or 
marked disfigurement, and its overall 
distribution (e.g. whether it is 
widespread, symmetric or localized).  The 
configuration of the lesions and a 
precise listing of their important 
characteristics, such as size, color, 
consistency, shape and outline should be 
recorded.  The examiner should also 
determine whether any scar related to the 
service-connected dermatofibrosarcoma 
protuberans is tender and painful on 
objective demonstration and what extent, 
if any, do the related scars cause 
limitation of function, to include 
limitation of function due to pain.

3.  The RO should issue the veteran and 
his representative a Statement of the 
Case and advise him of the requirements 
for completing an appeal.  The veteran 
should be afforded the appropriate time 
to respond.  Thereafter, the RO should 
respond accordingly.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim, with 
consideration the Court's decision in 
Fenderson v. West.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


